Citation Nr: 0834171	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-36 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1967.  He also had periods of Army Reserve service thereafter 
until May 1973.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Portland, Oregon, that denied entitlement to 
service connection for the cause of the veteran's death.

The case was previously before the Board in January 2008 at 
which time it was remanded for procedural purposes.  

As set forth in more detail below, a remand with regard to 
the appellant's request for entitlement to accrued benefits 
is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
the appellant should further action be required.


FINDINGS OF FACT

1.  VA has satisfied its duties to notify and assist and has 
obtained all evidence relevant to an equitable disposition of 
the appeal.

2.  The veteran's pulmonary hypertension and fibrosis and 
scleroderma were not manifested in service or for years after 
discharge from service.

3.  At the time of death, service connection was not in 
effect for any disability.

4.  The veteran was not exposed to mustard gas in service.


CONCLUSION OF LAW

Pulmonary hypertension, pulmonary fibrosis, and/or 
scleroderma were not incurred in or aggravated by active 
service, and may not be presumed to have been incurred during 
service, or to have been caused by mustard gas exposure 
during service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5107 
(West 2002 & Sup. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests dependency and indemnity compensation 
based upon service connection for the cause of the veteran's 
death.  She asserts that the illnesses that caused the 
veteran's demise were caused by exposure to mustard gas while 
attending a school as an Army reservist.  

Review of the veteran's death certificate shows that the 
cause of his death was pulmonary hypertension due to or as a 
consequence of pulmonary fibrosis.  This was due to or as a 
consequence of scleroderma.  An autopsy was not performed.  
At the time of death, service connection was not in effect 
for any disability.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100,5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  The 
appellant was provided with letters dated in August and 
September 2004 and July 2008 informing her what the evidence 
had to show to support her claim and telling her how VA would 
help her develop her claim and how she could help herself 
with the development of her claim.  

With regard to the duty to assist her, verification from the 
Department of Defense as to whether the veteran participated 
in mustard gas testing has been obtained.  The appellant and 
her representative have presented multiple written statements 
and copies of medical articles in support of the claim.  
Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104 
(a).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue, the 
benefit of the doubt with regard to each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Pertinent Law and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents, for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1101, 1110; 
38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as scleroderma, when such disease process is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

That an injury or disease was incurred in service lone is not 
enough.  There must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303 (b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If there is a failure to 
demonstrate any one element, denial of service connection 
will result.

In addition, under the governing regulation pertaining to 
exposure to mustard gas, service connection is warranted if 
the veteran has experienced (1) full body exposure; (2) to 
the specified vesicant agent; (3) during the active military 
service; and (4) has subsequently developed certain specified 
conditions including nasopharyngeal, laryngeal, or lung 
cancer; or chronic laryngitis, bronchitis, emphysema, asthmas 
or chronic obstructive pulmonary disease.  (38 C.F.R. 
§ 3.316).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 422 (2000).  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
appellant).  

A review of the service treatment records is without 
reference to findings or complaints of the presence of 
scleroderma, pulmonary fibrosis, or pulmonary hypertension.  

Of record is a February 2003 statement from Stephen R. 
Stewart, M.D.  He stated that he had assisted in the 
veteran's care since September 1989.  The veteran's current 
medical condition included ankylosing spondylitis, severe and 
progressive pulmonary fibrosis, and an autoimmune disorder 
variant of scleroderma termed Crest syndrome.  The physician 
stated that he reviewed the veteran's history and believed 
the veteran's account of exposure to mustard gas was credible 
and believable.  He indicated that "while there is no way to 
prove a cause-and-effect relationship between exposure and 
development of these various medical conditions, and further 
there is no way to assess the level of exposure with 
threshold of tolerance necessary to produce a given 
pathologic response, it seems reasonable to conclude that in 
susceptible individuals this kind of exposure might result in 
the material contribution to the development of serious 
medical problems similar to those currently affecting [the 
veteran].  

Also of record is an undated statement received in April 2004 
from Lewis J. Wesselius, M.D.  He stated that he was one of 
the physicians treating the veteran for several health 
conditions including scleroderma and associated pulmonary 
hypertension, pulmonary fibrosis, and esophageal achalasia.  
He stated the veteran began developing all the symptoms of 
his autoimmune disease, as well as his pulmonary 
complications "the year after he was exposed to a liquid form 
of mustard gas while serving in the Army Reserve in 1968.  A 
review of his medical records indicates that his symptoms and 
manifestations of a disease began in the following year of 
his exposure to mustard gas.  Although the exact causes of 
all his health conditions cannot be determined with 
certainty, I believe it is likely as not that the mustard gas 
exposure did play a role in triggering the onset of his 
illness.  His pulmonary fibrosis has been the primary 
manifestation of his disease and there is an association of 
nitrogen mustard exposure with lung injury. I would point out 
that he is a lifelong nonsmoker and there have not been other 
known exposures to respiratory toxins."  

Also of record is an November 2003 communication from an 
officer in the Medical Service Corps of the Secretary of the 
General Staff of the Department of the Army.  With regard to 
information pertaining to mustard gas research/testing 
conducted at the Chemical/Biological Radioactive School (CBR) 
at Fort Lewis, Washington, in July 1968, a search of the 
documents on file at the U.S. Army Medical Research Institute 
of Chemical Defense revealed no records pertaining to the 
veteran.  

In December 2003 the same individual indicated that the U.S. 
Army Medical Research and Material Command had received 
information pertaining to the veteran, but had no records 
pertaining to him or to any training that may have occurred 
at Fort Lewis, Washington.  The individual stated that the 
Command maintained records and consent forms of individuals 
that they conducted medical research on, but they did not 
maintain records of individuals tested at other military 
installations.

The record also includes statements from the appellant and 
others who knew the veteran indicating their belief that he 
had undergone mustard gas testing while on Reserve duty at 
Fort Lewis, Washington, in 1968.  

Nothing in the veteran's service medical or personnel records 
shows that he was in fact exposed to mustard gas at Fort 
Lewis or any other location, however.  At no point in any of 
his records did the veteran himself complain of symptoms 
referable to such exposure, or mention that he was involved 
in such testing.  Furthermore, there is no indication that he 
was one of the subjects of such testing.  In researching his 
claim, VA contacted the U.S. Army Medical Research and 
Material Command.  That organization replied that there was 
no indication that the veteran took part in any mustard gas 
testing.  

The Board recognizes that the appellant and others have 
submitted medical articles and copies of military field 
manuals.  However, these articles and manuals do not refer to 
the veteran's specific situation, but to exposure to mustard 
gas generally.  The record does not contain confirmation that 
the veteran had full body or any exposure to mustard gas 
while in service.  Further, scleroderma is not a recognized 
presumptive condition related to mustard gas exposure.  Based 
on the evidence of record the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death must fail.  Nothing was noted in service and 
the first indication of scleroderma was not for several years 
following service discharge.  Thus, service connection on a 
direct basis is not warranted and service connection for a 
chronic disease may not be presumed by law.  Additionally, in 
the absence of any indication that the veteran was in fact 
exposed to mustard gas during the course of his duties in 
service, service connection for post scleroderma related to 
mustard gas exposure cannot be granted either.  Although 
private physicians have opined that the scleroderma could 
have been related to mustard gas exposure in service, these 
opinions were predicated upon an assumption that the veteran 
had actually been exposed to mustard gas.  They did not have 
access to the claims folder.  As discussed above, such 
exposure to mustard gas exposure has not been confirmed by 
the Service Department.  Medical opinions have no probative 
value when they are based on an inaccurate factual predicate.  
Reonal v. Brown, 5 Vet. App. 548 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).

To the extent that the appellant and friends and family 
members have opined that the veteran's death is related to 
service, as lay persons, they are not competent in the legal 
sense to give a medical opinion on the etiology of the 
veteran's terminal illness.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, there is no relationship shown between the cause of 
the veteran's death and his period of service.  The 
preponderance of the evidence is against a finding that the 
veteran's terminal scleroderma was incurred in or otherwise 
related to service, including exposure to mustard gas.  The 
claim is therefore denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

Periodic monetary benefits to which an individual is entitled 
at death under existing ratings or decisions and the laws 
administered by VA, or those based on evidence in the file at 
the date of death and due and unpaid, shall, upon the death 
of such individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160 (c) (2007).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) 
(2007).  See also 38 C.F.R. §§ 20.1103, 20.1104 (2007).

In this case, the RO has denied the appellant's claim for 
accrued benefits on the basis that the veteran did not have a 
claim pending at the time of his death.  The Board disagrees.

A review of the record reveals that the veteran submitted an 
application for VA compensation benefits, seeking service 
connection for several disabilities, in August 2002.  In a 
March 2004 rating decision the RO denied service connection 
for pulmonary disorder, ankylosing spondylitis, esophageal 
dysmotility, and gastro- paresis.  

In June 2004, before the expiration of the appeal period, the 
veteran died.  Received in August 2004 was an application 
from the appellant for dependency and indemnity compensation 
and accrued benefits.  Thus, her claim for accrued benefits 
must be adjudicated on the merits as the veteran had a claim 
pending at the time of his death.  See Taylor v. Nicholson, 
21 Vet. App. 126 (2007).  

As the RO has not considered the underlying merits of the 
claim a remand action is not necessary.  See Barnard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following:  

The RO should address the merits of the 
accrued benefits claim.  If any benefit 
sought remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board unless otherwise noted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707 (a), (b), 117 Stat. 2651 (2003) to be codified at 
38 U.S.C.A. §§ 5109B, 7112).  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


